653 N.W.2d 451 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Ronald L. KOPESKA, an Attorney at Law of the State of Minnesota.
No. C2-01-1472.
Supreme Court of Minnesota.
November 20, 2002.

ORDER
On January 17, 2002, this court suspended respondent Ronald L. Kopeska from the practice of law for a period of six months. Respondent has filed an affidavit with the Office of the Lawyers Professional Responsibility stating that he has complied with the all of the conditions for reinstatement. The Office of Lawyers Professional Responsibility has filed an affidavit stating that respondent has complied with the conditions of the suspension order and that it does not object to reinstatement.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Ronald L. Kopeska is reinstated to the practice of law in the State of Minnesota effective the date of this order.
BY THE COURT
Paul H. Anderson  Paul H. Anderson Associate Justice